Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/21 was filed the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/28/21 have been fully considered but they are not persuasive.
Applicant argues, “the Examiner fails to identify in Lee any disclosure of one or more transistors, each formed at a location above the semiconductor substrate, that selectively connect conductive layers in the memory array to circuitry in the semiconductor substrate, as recited in Claim 1”.
The Examiner has considered the Applicants argument but respectfully disagrees for the reasons below;
The Examiner first directs the Applicant paragraphs 0145 and 0147, listed in the previous rejection, where Lee shows, “Horizontally shared control gates can be achieved by utilizing lithography to form a conductor strip which connects horizontally adjacent transistors” where, “Substrate 1300 will typically include a lightly doped monocrystalline silicon substrate 1302 in . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) #1-6, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Lee et al.,  (U.S. Pub. No, 2002/0028541), hereinafter referred to as "Lee".

Lee shows, with respect to claim #1 and 2, a memory circuit, comprising three full levels of a memory array are shown, specifically levels (fig. # 32, item 2950, 2951 and 2952) (paragraph 0192) formed above a monocrystalline substrate (fig. #36, item 3105)(paragraph 0111) horizontal coupling of adjacent cells can be achieved by accurately controlling the space between adjacent cells/transistors (fig. #11a, item  1100) so that a minimal space (fig. #11a, item  1102) is placed between cells/transistors having control gates to be coupled together while larger gaps (fig. #11a, item  1104) are placed between cells/transistors having controls gates which are to be isolated (paragraph 0145, 0147) and comprising of a first source/drain contact region (fig. #2, item 202) connected to a first and second input/outputs (fig. #2, item 204, 210) can be formed of a highly conductive material such as titanium silicide (paragraph 0126)

Lee shows, with respect to claim #3, a device wherein a source (fig. #84, item 5243A) and drain (fig. #84, item 5243B) regions are formed (paragraph 0357) a second conductor layer (fig. #20b, item 1336) is blanket deposited over and in contact with the top source/drain region (fig. #20b, item 1316) (paragraph 0157).

Lee shows, with respect to claim #4, a device wherein substrate (fig. #80, item 5180) will typically also include multiple levels of interconnects and interlayer dielectrics (fig. #80, item 5184) used to couple transistors in substrate (fig. #20b, item 5182) together into functional circuits (paragraph 0287).

Lee shows, with respect to claim #5, a device wherein a conductive channel (fig. #4, item 404) is formed in body (fig. #1a, item 104), current (fig. #1a, item 114) flows vertically (z) (or perpendicular) with respect to the plane (x-y) of the substrate (fig. #1a, item 101) channel (paragraph 0124).

Lee shows, with respect to claim #6, a device wherein memory arrangement, known as the NOR Virtual Ground (NVG) Array with a cross-point array of word lines and bit lines at a horizontal level (paragraph 0255).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.,  (U.S. Pub. No, 2002/0028541), hereinafter referred to as "Lee", and in view of Son et al., (U.S. Pub. No. 2010/0254191), hereinafter referred to as "Son".

Lee substantially shows the claimed invention as shown in the rejection above. 
Lee fails to show, with respect to claim #7 and 8, a method wherein forming the fill layer or layer stack on the isolation region comprises: depositing doped or undoped polysilicon on the isolation region and which conforms to the recess.

Son teaches, with respect to claim #7 and 8, a method wherein three dimensional memory device (paragraph 0005) wherein a  memory cell array (fig.# 20, item 1400) includes memory cells that are arranged in a matrix configuration of rows or word lines and columns or bit lines and memory cells may be arranged to have a NOR structure (paragraph 0368) wherein  word lines (fig. #16I, item WL1-WLn), the edge of which are formed in staircase form so as to the conductive plug to connect each word line (paragraph 0368).

It would have been obvious to one having ordinary skill in the art at the time the  invention was made, with respect to claim #7 and 8, a method wherein forming the fill layer or layer stack on the isolation region comprises: depositing doped or undoped polysilicon on the isolation region and which conforms to the recess, into the method of Lee, with the motivation this allows communication across the device smoothly, as taught by Son.

//
Claim #9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.,  (U.S. Pub. No, 2002/0028541), hereinafter referred to as "Lee" as modified by Son et al., (U.S. Pub. .

Lee as modified by Son, substantially shows the claimed invention as shown in the rejection above. 
Lee as modified by Son, fails to show, with respect to claim #9, a method wherein the transistors of each bit-line selector form a first group and a second group, such that adjacent bit lines selected by the bit- line selector are served by a transistor from the first group and a transistor from the second group, and wherein contacts to the transistors of the first group are placed in a staggered fashion relative to contacts to the transistors of the second group.

Awaya teaches, with respect to claim #9, a method wherein the bit lines (fig. #8, item 14) extend linearly in the Y direction, and therefore, the contact hole (fig. #8, item 27) and the through hole (fig. #8, item 34) within the same selection transistor (fig. #8, item 10) are staggered in the X direction (paragraph 0095).

It would have been obvious to one having ordinary skill in the art at the time the  invention was made, with respect to claim #9, a method wherein the transistors of each bit-line selector form a first group and a second group, such that adjacent bit lines selected by the bit- line selector are served by a transistor from the first group and a transistor from the second group, and wherein contacts to the transistors of the first group are placed in a staggered fashion relative to contacts to the transistors of the second group, into the method of Lee as modified by 


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
11/08/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816